Citation Nr: 0109516	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for retropatellar right 
knee pain.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to August 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.



REMAND

In a May 1999 rating decision, the RO denied entitlement to 
service connection for retropatellar right knee pain, 
bronchitis, bilateral hearing loss, and vision loss on the 
bases that the claims were not well grounded.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Although the veteran was afforded a 
VA general medical examination and a VA audiology evaluation, 
the examiners did not express any opinion as to the etiology 
of any disabilities found.  Additionally, a service 
examination dated in March 1982 reflects what appears to be 
normal hearing.  However, examinations dated in August 1989 
and January 1993 reflect high frequency hearing loss in one 
ear noted as nonprogressive.  The Board notes that the 
veteran's representative has requested a remand of these 
claims for fulfillment of VA's duty to assist.  

Finally, the Board notes that in his April 2000 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board at the local RO.  In an additional April 2000 
statement, the veteran requested a hearing before a local 
hearing officer.  In a May 2000 statement, the veteran 
withdrew his request for a personal hearing.  However, it is 
not clear if the veteran intended to withdraw both hearing 
requests or only the request for a hearing before a local 
hearing officer.  Thus, clarification of the status of the 
veteran's requests is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
clarify his requests for a hearing before 
a Member of the Board and/or a local RO 
hearing officer.  If requested, the 
veteran should be scheduled for a hearing 
at the local RO or before a Member of the 
Board.  

3.  The RO should schedule the veteran 
for VA examinations of the claimed 
disabilities to determine the nature and 
etiology of any current disability.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All relevant tests 
and studies should be performed and all 
findings must be reported in detail.  The 
examiner(s) is requested to identify any 
disability present.  If a disability is 
found, the examiner is further requested 
to render an opinion as to whether it is 
as least as likely as not that the 
disability is related to an incident of 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims file.  
A complete rationale for any opinion 
expressed must be provided.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


